DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/993,748 filed on 08/14/2020.

Claims Status
2.	This office action is based upon claims received on 06/08/2022, which replace all prior or other submitted versions of the claims.
	-Claims 5-7, 12 and 13 are cancelled.
	-Claim 16 is new.
-Claims 1-4, 8-11,14-16 are pending.
-Claims 1-4, 8-11,14-16 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Remarks/Amendments
6.	Applicant's remarks/arguments, see page 6-10, filed 06/08/2022, with respect to REMARKS, have been acknowledged.

7.	Applicant's remarks/arguments, see page 6, filed 06/08/2022, with respect to the Certified Copy of Priority Document noted in the previous office action, have been acknowledged.  Examiner notes and applicant submitted miscellaneous communication dated 06/28/2022. Appropriate Priority is acknowledged as noted above. 

8.	Applicant's remarks/arguments, see page 6, filed 06/08/2022, with respect to the Claim Objections, have been considered. The minor objections identified in the previous office action have been withdrawn.

9.	Applicant's remarks/arguments, see page 6, filed 06/08/2022, with respect to the Double Patenting, have been considered are persuasive. The double patenting rejection identified in the previous office action has been withdrawn.

10.	Applicant's remarks/arguments, see page 7-9, filed 06/08/2022, with respect to the Claim Rejections under 35 U.S.C. § 103, have been considered but are not persuasive because the arguments do not apply to the new grounds of rejection being used in the current office as noted and addressed below.  The rejection has been revised and set forth below according to the amended claims.
Regarding applicant’s remarks, it is noted that independent claims 1, 8, 15 are rejected in the current office action as disclosed by the combination of Li et. al (US-20220053552-A1) referenced hereafter as “Li”, in view of Wang et. al (US 20180227908 A1) referenced hereafter as “Wang”.

A.	Regarding applicant’s remarks pertaining to Li (see page 9 (ln 9-12)), i.e. “Li fails to
disclose at least following claim limitation in each of claims 1, 8 and 15: "wherein the CGUCI
and HARQ-ACK information are jointly encoded based on the second beta offset
among the first beta offset and the second beta offset."”, Examiner respectfully disagrees and contends otherwise.
	Examiner respectfully contends utilizing the rejection of claim 1 as presented in the current office action (as also representative of claims 8, 15 which recite parallel features) that, Li teaches the subject limitation referenced as noted below:
wherein and HARO-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (Li - ¶0059 (ln 1-7) for the type-1 configured grant PUSCH, target parameters (betaoffset) corresponding to CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are separately configured by using RRC. ..what is configured by using RRC is the identification information (namely, an offset index) corresponding to the target parameters; ¶0059 (ln 32-37) terminal determines a corresponding target parameter based on a table (refer to Table 1 to Table 3 below) of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters ;¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table); 
Which the examiner respectfully contends and notes teaches: that the UE determines a corresponding betaoffset parameter based upon a shared table determined from individual available tables corresponding to betaoffset for UCI and/or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a betaoffset from a shared Betaoffset table, where the beta offset for encoding can be determined from the same correspondence Table such as Table 2 – Betaoffsets HARQ ACK i.e. based on the second betaoffset, from among the available Betaoffset Tables for the first betaoffset (Betaoffset CG-UCI)) and the second Betaoffset (betaoffset HARQ-ACK).  
As such, the examiner respectfully contends that applicant’s remarks and arguments are not persuasive, and that the subject claim limitation as recited continues to read upon the teachings/disclosures of Li as referenced.

B.	Regarding applicant’s remarks pertaining to Li (see page 9 (ln 14-15)), i.e. “As such, Li in combination with Bhattad and/or Sun fails to disclose all of the limitations set forth in claims 1, 8 and 15, at least as each of these claims have been amended”, Examiner respectfully contends otherwise regarding Li, and notes that the rejection has been revised and set forth below according to the amended claims (see Office Action) as noted above as taught by the combination of Li et. al (US-20220053552-A1), in view of Wang et. al (US 20180227908 A1).  As applicable to the utilization of Li, the rejection of the subject limitations utilizing claim 1 as an example (also representative of Claim 8, 15) are presented below for reference purposes:

Regarding Claim 1. (Currently Amended) Li teaches: A method of a user equipment (UE) in a wireless communication system (Li – Fig. 1 & ¶0046 method for transmitting uplink control information.. applied to a terminal ), 
Which the examiner respectfully contends and notes teaches: A method as utilized by a terminal ie. UE.
the method comprising: receiving (Li – FIG. 1 & ¶0047 Step 101: Obtain a target parameter of each type of uplink control information in at least one type of uplink control information based on a type of a configured grant physical uplink shared channel PUSCH;¶0058 configured grant PUSCH is configured by using RRC and sent periodically.. network-side device may use the same RRC information element (IE) to configure .. .., or use different RRC IEs to configure the uplink control information .. network-side device may separately configure ..may jointly configure all or part of the uplink control information.. ; ¶0059 (ln 1-7) for the type-1 configured grant PUSCH, target parameters (betaoffset) corresponding to CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are separately configured by using RRC. ..what is configured by using RRC is the identification information (namely, an offset index) corresponding to the target parameters);
Which the examiner respectfully contends and notes teaches: that Parameters comprising Beta Offsets information for CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are received using RRC IEs)
including (i) a first beta offset of Configured Grant (CG)-Uplink Control Information (UCI) (Li - ¶0059 (ln 1-7) See above); 
Which the examiner respectfully contends and notes teaches:  Parameters comprising Beta Offset information for CG-UCI.
and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ-ACK) information (Li - ¶0059 (ln 1-7) See above); 
Which the examiner respectfully contends and notes teaches:  Parameters comprising Beta Offset information for …, HARQ-ACK.
and transmitting, through a CG-physical uplink shared channel (CG-PUSCH), the CG- UCI and the HARO-ACK information (Li - FIG. 1 & ¶0049 Step 102.. Determine positions of REs to be occupied by each type of uplink control information; ¶0053 ..if the configured grant PUSCH and the PUCCH overlap in time domain and meet a specific time requirement, the terminal needs to multiplex the UCI on the PUCCH to the configured grant PUSCH for transmission….the at least one type of uplink control information in this embodiment of this disclosure may further include second control information; ¶0054 (ln 4-10)  the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI);
Which the examiner respectfully contends and notes teaches:  In addition to CG-UCI (ie, HARQ ID, RV, etc), UCI multiplexed on to CG-PUSCH includes a second type of control information or UCI (HARQ ACK and CSI).
 which are jointly encoded (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) terminal determines a corresponding target parameter based on a table (refer to Table 1 to Table 3 below) of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table);
Which the examiner respectfully contends and notes teaches: UE determines a corresponding betaoffset parameter based upon a shared table betaoffset for UCI or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a shared Betaoffset table/category)
wherein and HARO-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) see above ;¶0060 See above); 
Which the examiner respectfully contends and notes teaches: that the UE determines a corresponding betaoffset parameter based upon a shared table determined from individual available tables corresponding to betaoffset for UCI and/or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a betaoffset from a shared Betaoffset table, where the beta offset for encoding can be determined from the same correspondence Table such as Table 2 – Betaoffsets HARQ ACK i.e. based on the second betaoffset, from among the available Betaoffset Tables for the first betaoffset (Betaoffset CG-UCI)) and the second Betaoffset (betaoffset HARQ-ACK).
As such, the examiner respectfully contends that applicant’s remarks and arguments are not persuasive, and that the subject claim limitations as recited continues to read upon the teachings/disclosures of Li as referenced.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

C.	Regarding applicant’s remarks pertaining to claims 2-4, 9-11 and 14 (see page 9 (ln 18-19)) “Claims 1, 8 and 15 are thus patentable”and “So too are claims 2-4, 9-11 and 14, at least because each of these claims depends from either claim 1 or claim 8”, the examiner respectfully contends that at least via dependency, and furthermore via individual rejections presented for claims 2-4, 9-11 and 14 in this office action, applicant’s remarks are not persuasive.
11.	Applicant's remarks/arguments, page 9, filed 06/08/2022, with respect to the Newly Added Claim “new claim 16”, have been considered but, the examiner respectfully contends that at least via dependency, and furthermore via an individual rejection presented for claim 16 in this office action, applicant’s remarks are not persuasive.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
12.           Claim 1, 8, 15 is/are objected to because of the following informalities:
Claims 1, 8, 15 all recite “wherein and HARQ-ACK information are jointly encoded based on the second beta offset”.   The recitation of “and HARQ-ACK information” appears to inadvertently not use the between “and” and “HARQ-ACK information”, to provide “HARO-ACK information” a proper antecedent basis to “hybrid automatic repeat request acknowledgement (HARQ-ACK) information” as recited earlier in the referenced claims.  Applicant likewise for example accordingly also utilizes “the CG- UCI and the HARO-ACK information” in other parts of the referenced claims as well as other claims. The Examiner best interprets the subject claims as recited. The applicant is requested to review the subject limitation and clarify, correct as appropriate to avoid a lack of antecedent basis as noted.

Claim Rejections - 35 USC § 103
13.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

14.            Claims 1, 2, 4, 8, 9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al (US-20220053552-A1) referenced hereafter as “Li”, in view of Wang et. al (US-20180227908-A1) referenced hereafter as “Wang”.
Regarding Claim 1. (Currently Amended) Li teaches: A method of a user equipment (UE) in a wireless communication system (Li – Fig. 1 & ¶0046 method for transmitting uplink control information.. applied to a terminal: NOTE: A method as utilized by a terminal ie. UE), 
the method comprising: receiving (Li – FIG. 1 & ¶0047 Step 101: Obtain a target parameter of each type of uplink control information in at least one type of uplink control information based on a type of a configured grant physical uplink shared channel PUSCH;¶0058  configured grant PUSCH is configured by using RRC and sent periodically.. network-side device may use the same RRC information element (IE) to configure .. .., or use different RRC IEs to configure the uplink control information .. network-side device may separately configure ..may jointly configure all or part of the uplink control information.. ; ¶0059 (ln 1-7) for the type-1 configured grant PUSCH, target parameters (betaoffset) corresponding to CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are separately configured by using RRC. ..what is configured by using RRC is the identification information (namely, an offset index) corresponding to the target parameters; NOTE: Parameters comprising Beta Offsets information for CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are received using RRC IEs)including (i) a first beta offset of Configured Grant (CG)-Uplink Control Information (UCI) (Li - ¶0059 (ln 1-7) See above; NOTE: Parameters comprising Beta Offset information for CG-UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ-ACK) information (Li - ¶0059 (ln 1-7) See above; NOTE: Parameters comprising Beta Offset information for …, HARQ-ACK); 
and transmitting, through a CG-physical uplink shared channel (CG-PUSCH), the CG- UCI and the HARO-ACK information (Li - FIG. 1 & ¶0049 Step 102.. Determine positions of REs to be occupied by each type of uplink control information; ¶0053 ..if the configured grant PUSCH and the PUCCH overlap in time domain and meet a specific time requirement, the terminal needs to multiplex the UCI on the PUCCH to the configured grant PUSCH for transmission….the at least one type of uplink control information in this embodiment of this disclosure may further include second control information; ¶0054 (ln 4-10)  the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI); NOTE: In addition to CG-UCI (ie, HARQ ID, RV, etc), UCI multiplexed on to CG-PUSCH includes a second type of control information or UCI (HARQ ACK and CSI)) which are jointly encoded (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) terminal determines a corresponding target parameter based on a table (refer to Table 1 to Table 3 below) of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table; NOTE: UE determines a corresponding betaoffset parameter based upon a shared table betaoffset for UCI or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a shared Betaoffset table/category)
wherein and HARO-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) see above ;¶0060 See above; NOTE: the UE determines a corresponding betaoffset parameter based upon a shared table determined from individual available tables corresponding to betaoffset for UCI and/or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a betaoffset from a shared Betaoffset table, where the beta offset for encoding can be determined from the same correspondence Table such as Table 2 – Betaoffsets HARQ ACK i.e. based on the second betaoffset, from among the available Betaoffset Tables for the first betaoffset (Betaoffset CG-UCI)) and the second Betaoffset (betaoffset HARQ-ACK).  
Assuming arguendo Li does not appear to explicitly teach or strongly suggest: receiving including (i) a first beta offset of Uplink Control Information (UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ-ACK) information;
	Wang teaches: receiving including (i) a first beta offset of Uplink Control Information (UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ-ACK) information (Wang – FIG. 9 & ¶0060 a base station may dynamically signal beta offset values via the PDCCH grant (e.g., via the DCI)…. a first beta offset applicable to ACK/NACK, a second beta offset applicable to RI, and a third beta offset applicable to CQI; ¶0065 .. base station 904 may indicate resources available to the UE for uplink communication.. a grant of PUSCH resources..at 907, the base station may dynamically configure a beta offset for UCI. Different types of UCI may have different beta offset values….The base station may indicate a set of beta values to the UE, e.g., in RRC configuration, at 914; NOTE: receiving an indication via RRC comprising Beta Offset values for different types of UCI CQI, RI (any could be a first betaoffset), including HARQ (second betaoffset) );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with teachings of Wang, since Wang provides a solution to the problem of wasted resources and insufficient UCI resources through a base station dynamically configuring a beta-offset for UCI (Wang ¶0007).

Regarding Claim 2. (Currently Amended) Li in view of Wang teaches: The method of claim 1, 
furthermore Li discloses: wherein the first beta offset is not used for jointly encoding the CG-UCI and the HARO-ACK information (Li - ¶0060 See Claim 1; NOTE: when the betaoffset parameter for encoding CG-UCI and HARQ is chosen based solely on the same correspondence table for Betaoffset-HARQ (i.e. second betaoffset), the first betaoffset (Beta-offset CG-UCI) is not used).

Regarding Claim 4. (Currently Amended) Li in view of Wang teaches: The method of claim [[2]] 1 ,
furthermore Li discloses: wherein received through a Radio Resource Control (RRC) signal (Li - ¶0058  ; ¶0059 (ln 1-7) See claim1; NOTE:  Beta Offsets information for CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are received using RRC IEs signaling ).  

Regarding Claim 8. (Currently Amended) Li teaches: A user equipment (UE) [[used]] configured for use in a wireless communication system (Li - FIG. 6, ¶0004 UE or terminal ; ¶0192 a hardware structure of a terminal for implementing; ¶0194 processor 611 is configured to obtain a target parameter of each type of uplink control information; ¶ radio frequency unit 610 is configured to: based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: a terminal or UE user equipment), 
the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operatively connected to the at least one transceiver and the at least one processor and, when executed, causing the at least one transceiver and the at least one processor to perform perations (Li – FIG. 6 See 610 – transceiver, 611 processor, 690 memory, depicted as interconnected ¶0207memory 690 may be configured to store software programs and various data; ¶0208running or executing a software program and/or module that is stored in the memory 690 and calling data stored in the memory 690, the processor 611 executes various functions of the terminal and processes data)
(See rejection of Claim 1. Claim 8 recites similar and parallel features to Claim 1 and Claim 8 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
 comprising: , through the at least one transceiver, including (i) a first beta offset of Configured Grant (CG)-Uplink Control Information (UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARO-ACK) information
and transmitting, through the at least one transceiver through a CG-physical uplink shared channel (CG-PUSCH), the CG-UCI and the HARO-ACK information which are jointly encoded
wherein and HARO-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (See rejection of Claim 1. Claim 8 recites similar and parallel features to Claim 1 and Claim 8 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 9. (Currently Amended) Li in view of Wang teaches:  The UE of claim 8, 
(See rejection of Claim 2. Claim 9 recites similar and parallel features to Claim 2 and Claim 9 is the accompanying UE to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
wherein the first beta offset is not used for jointly encoding the CG-UCI and the HARO-ACK information (See rejection of Claim 2. Claim 9 recites similar and parallel features to Claim 2 and Claim 9 is the accompanying UE to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 11. (Currently Amended) Li in view of Wang teaches:  The UE of claim [[9]] 8,
(See rejection of Claim 4. Claim 11 recites similar and parallel features to Claim 4 and Claim 11 is the accompanying UE to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate) wherein received through a Radio Resource Control (RRC) signal (See rejection of Claim 4. Claim 11 recites similar and parallel features to Claim 4 and Claim 11 is the accompanying UE to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 15. (Currently Amended) Li teaches: An apparatus for a user equipment (UE), the apparatus comprising: at least one processor(Li - FIG. 6, ¶0004 UE or terminal ; ¶0192 a hardware structure of a terminal for implementing; ¶0193 terminal includes but is not limited to a mobile phone, a tablet computer, a laptop computer, a personal digital assistant, an in-vehicle terminal, a wearable device, a pedometer, and the like; ¶0194 processor 611 is configured to obtain a target parameter of each type of uplink control information; ¶ radio frequency unit 610 is configured to: based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: a terminal apparatus which can be UE - user equipment in various apparatus forms including in vehicle terminal or an apparatus for a UE); 
(See rejection of Claim 1 & 8. Claim 15 recites similar and parallel features to Claim 1, Claim 8, and Claim 15 is the accompanying An apparatus for a UE to Claim 1, and the rationale for the rejection of claim 1, Claim 8 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
and at least one computer memory operatively connected to the at least one processor and, when executed, causing the at least one processor to perform perations comprising: 
including (i) a first beta offset of Configured Grant (CG)-Uplink Control Information (UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARO-ACK) information
and transmitting, through a CG-physical uplink shared channel (CG-PUSCH), the CG- UCI and the HARO-ACK information which are jointly encoded
wherein and HARO-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (See rejection of Claim 1 & 8. Claim 15 recites similar and parallel features to Claim 1, Claim 8, and Claim 15 is the accompanying An apparatus for a UE to Claim 1, and the rationale for the rejection of claim 1, Claim 8 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 16. (New) Li Teaches: A non-transitory medium which is readable by a processor and storing instructions cause the processor to perform (Li – FIG. 6 See 610 – transceiver, 611 processor, 690 memory, depicted as interconnected ¶0207 memory 690 may be configured to store software programs and various data; ¶0208 running or executing a software program and/or module that is stored in the memory 690 and calling data stored in the memory 690, the processor 611 executes various functions of the terminal and processes data; NOTE: memory i.e. non transitory medium) 
(See rejection of Claim 1, Claim 16 recites similar and parallel features to Claim 1, and Claim 16 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1, applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
the method of claim 1 (See rejection of Claim 1, Claim 16 recites similar and parallel features to Claim 1, and Claim 16 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1, applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

15.            Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang, further in view of Yang et. al (US-20200383132-A1) referenced hereafter as “Yang”.
Regarding Claim 3. (Currently Amended) Li in view of Wang teaches:  The method of claim [[2]] 1, 
furthermore Li discloses: wherein  the second beta offset is used for jointly encoding the CG-UCI and the HARQ-ACK information(Li - ¶0060 See Claim 1; NOTE: UE determines a corresponding betaoffset parameter based upon a shared table, betaoffset for UCI or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a shared Betaoffset table/category, where the beta offset for encoding can be determined from the  same correspondence Table which includes Table2 – Betaoffsets HARQ ACK - values for the second betaoffset utilized, from among the wider range of available values for the first betaoffset (Betaoffset CG-UCI)) and the second Betaoffset (betaoffset HARQ-ACK)  )
Li in view of Wang does not appear to explicitly teach or strongly suggest: it is predetermined that the second beta offset is used
Yang teaches:  wherein it is predetermined that the second beta offset is used for jointly encoding the UCI and the HARQ-ACK information(¶0075 (ln 6-22) the UCI includes at least one of … a number of subframes reserved for uplink transmission a hybrid automatic repeat request, HARQ, identification, a new data indicator, a redundancy version, a wireless device identifier, and a channel occupancy time, COT, indicator..if the UCI is transmitted on the PUSCH, the UCI and the AUL data transmission are multiplexed such that the UCI is mapped from symbol 1 to symbol 12 of a subframe…..a beta offset value to account for different block error rate, BLER, targets and encoding schemes is configured in the wireless device to determine how many coded modulation symbols to use for carrying the UCI in the PUSCH… beta offset values are mapped by reusing a predetermined hybrid automatic repeat request, HARQ, acknowledgement, ACK, offset mapping table; NOTE: UCI including HARQ ACK and AUL data is multiplexed on PUSCH, encoded using a predetermined HARQ Betaoffset ie. predetermined second beta-offset ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of Wang with teachings of Yang, since Yang advantageously provides a method and system for uplink control signaling for unscheduled uplink access on an unlicensed cell (Yang ¶0071).

Regarding Claim 10. (Currently Amended) Li in view of Wang teaches:  The UE of claim [[9]] 8, 
(See rejection of Claim 3. Claim 10 recites similar and parallel features to Claim 3 and Claim 10 is the accompanying UE to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
wherein [[a]] it is predetermined that the second beta offset is used for jointly encoding the CG-UCI and the HARO-ACK information (See rejection of Claim 3. Claim 10 recites similar and parallel features to Claim 3 and Claim 10 is the accompanying UE to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).

16.            Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang, further in view of Bhattad et. al (US-20210051702-A1) referenced hereafter as “Bhattad”, and further in view of Sun et. al (US-20210022157-A1) referenced hereafter as “Sun”.
Regarding Claim 14. (Original) Li in view of Wang teaches:  The UE of claim 8, 
furthermore Li discloses: wherein the UE includes vehicle communicable with at least one of a network (Li – FIG. 6 & ¶0193 terminal includes but is not limited to a mobile phone, .. an in-vehicle terminal: NOTE: Vehicle terminal performing method with network) ;
Li in view of Wang does not appear to explicitly teach or strongly suggest: or vehicle other than the UE;
Bhattad discloses: vehicle communicable with at least one of a network 
or 
vehicle other than the UE (Bhattad – Fig. 1 & ¶0076.. low-latency TDD/FDD communications, such as in a vehicle-to-vehicle (V2V); NOTE: V2V enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of Wang with the teachings of Bhattad, since Bhattad enables UL communication signal including CG-UCI multiplexed with and related to normal UCI and/or configured-UL data, where the CG-UCI may indicate information associated with at least one of UCI or UL data, and the CG-UCI can enable robust decoding of the other normal UCIs (Bhattad ¶0069).
While Li in view of Wang and Bhattad teaches: The UE of claim 8, wherein the UE includes vehicle communicable with at least one of a network or vehicle other than the UE;
Li in view of Wang and Bhattad does not appear to explicitly teach or strongly suggest: an autonomous driving vehicle,
	Sun discloses: wherein: UE includes an autonomous driving vehicle communicable with at least one of a network (Sun ¶0033.. “mobile device,” “user equipment device” and “user equipment (UE)” are used interchangeably herein to refer to.. smart cars, autonomous vehicles; ¶0047 .. a mobile device may perform a configured grant uplink (CG-UL) transmission; NOTE: A UE that is an automous driving vehicle communicating via CG-UL with network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of Wang and Bhattad with the teachings of Sun, since Sun enables a mobile device to better manage monitoring the physical downlink control channel and enabling dynamic control monitoring changes by a mobile to improve power usage efficiency (Sun ¶0043-44, ¶0050).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        


06/30/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414